Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and argument
The response filed on 12/14/20 presents remarks and arguments to the office action mailed on 9/14/20.  Applicant’s request for reconsideration of the rejection of claims in the last office action has been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art Desale (US 2018/0153782) in view of Aubert et al. (US 20170319448) and Vermeer (US 5641,480) and newly searched Castro et al. (WO2014/046882). Although Castro teaches a cosmetic composition containing powders (see pg 1, lines 5+), wherein a slurry powder is formed comprising a silicone gel, and evaporating off the aqueous (see pg 2, lines 5-13) and the powders are talc, mica, kaolin and starch (see pg 3 lines 15+) and at least one silicone a dimethicone as suitable silicone (see pg 6, lines 16+) dispersed in isostearyl neopentanoate (i.e., an emollient, see pg 10, lines 20+). After careful search and consideration of the claims, none of the references teach putting or directing the slurry into a mold formed from porous material. None of the data bases searched by the Examiner revealed any references which anticipate or provide a basis for concluding that the claimed subject matter would have been obvious. Further, the claims are presented in an enabled, definite manner.
Accordingly, these claims are deemed to be in condition for allowance

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Pollack on2/22/2021.

The application has been amended as follows: 
 
19.       (Currently Amended) The method of Claim 1, wherein the porous material [[s]] defines pores 


Claims 1, 3-8, 10-13 and 15-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        02/11/21